Title: Thomas Jefferson to George Evans, 5 April 1820
From: Jefferson, Thomas
To: Evans, George


					
						Dear Sir
						Monticello. Apr. 5. 20.
					
					Your favor of the 29th came to hand yesterday and I hasten to relieve you from the fears that your grandsons may have had a part in the a supposed riot a riot supposed to have taken place in mr Stack’s school on some late occasion by assuring you that not the smallest disturbance has ever taken place in that school since you were here. the instance which happened the last year was so noticed by the civil authority & by the society of the place as to have made the 4. or 5. concerned in it as well as those not concerned, sensible of their error, & not likely to repeat it. t as to your grandsons in particular be assured that I shall render them every service in my power, & happy to see you here when you visit them. I thank you for the information respecting the silver perch, and mr Trent also for his kind offer of them, of which I shall certainly avail myself when I shall have prepared the  separate pond destined them. I am not certain however that I can prepare this before the ensuing fall or winter.
					
						accept 
							assurances of my great esteem & respect.
						
							Th Jefferson
						
					
				